DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-20, 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolkan et al. (U5834411) in view of Lindsey et al. (US2005/0035037).
Re claim 1, Bolkan et al. teach contacting a metal part (col. 1, lines 10-20, col. 5, lines 1-20) with an aqueous cleaning composition comprising at a least one alkoxylated surfactant (col. 7, lines 15-25, col. 5, lines 1-5, col. 6, lines 35-50 (mixture of surfactants); at a temperature of less than 45 degrees C (col. 12, lines 60-65 teaches 90F, which is 32C)  and separating the aqueous liquid compositions from a contaminant phase from the aqueous phase (i.e. cleaning solution) to permit the prolonged reuse of the cleaning solution phase. 
Bolkan et al. ‘411 fail to teach the separation housing for separating the phases of the cleaning solution into and upper oily phase, an intermediate aqueous phase, and a lower particulate phase.  Bolkan et al.  further fail  to teach withdrawing at least a portion of the aqueous phase from the cleaning composition in the separation housing.  Re claim 1, Bolkan et al. fail to specifically teach an upper oily phase, and a lower particulate phase.  Bolkan et al. teach a contamination phase.  The skilled artisan would reasonably the contamination phase of Bolkan to include an oily phase and a particulate phase since Bolkan et al. teach removing oily contaminants from the metal part by filtration (col. 7, lines 1-5) and further teaches contaminants include dirt, which is readily separated from the cleaning composition (col. 6-7 bridging).  Alternatively, the secondary reference of Lindsey et al. is relied upon to teach the separation of three phases for the reasons recited below.
Lindsey et al. teach an apparatus and method for separating oil and particulate contaminants from an aqueous fluid contaminated with emulsified oils, free oils, particulate matter, suspended solids and other contaminants (paragraph 2) from metal working fluids which are used for degreasing and washing (paragraph 3).  Lindsey et al. teach a method and apparatus that provides a more efficient and economical means for continuously purifying aqueous fluids.  In Fig. 1, Lindsey et al. teach a separation housing 10 in which contaminated aqueous fluid flows through 78, wherein the oil 130 floats in the direction of “B” and is separated into an upper oily phase 104 (paragraph 41), an intermediate aqueous phase 128, which exits out of aperture 34 and a lower particulate phase 100, 96. Paragraph 12 teaches that viscosity differences between the oil-based contaminants and the aqueous phase cause the oil and aqueous phases to separate and the oil to rise. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bolkan et al. to include separating the cleaning composition into an upper oily phase, and intermediate aqueous phase, and a lower particular phase, and withdrawing the intermediate aqueous phase from the cleaning composition in the separation housing, as taught by Lindsey et al., for purposes of performing the same function of reusing the cleaning liquid by providing a more efficient and economic means for continuously purifying aqueous fluids used for metal treatment. 
Re claim 1, in reference to the limitations of not heating the cleaning composition prior to contacting the part, applicant is directed to col. 12, lines 65-68 of Bolkan which teaches the cleaning composition may or may not be heated, as the reference clearly teaches that heating is a “preferred” embodiment. In reference to the limitations of allowing the cleaning composition to settle under gravity refer to Fig. 1 of Lindsey et al. Applicant is also directed to paragraph 12 of Lindsey et al. which each separation of the contaminants based on their viscosity.   Additionally, re claims 1, 22, 24, applicant is claiming room temperature, and absent of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to adjust the temperature of the cleaning composition depending upon such factors as the type of amount of contaminants, type of substrate being cleaned and the concentration of the cleaning composition.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Re claims 2-3, applicant is directed to elements 90 and 94 of Fig. 1 and paragraph 44 of Lindsey et al.  Re claim 4, refer to Fig. 1 and separation compartment 22 having media 50 for separating contaminants (i.e. filtering contaminants) from the cleaning liquid, paragraph 44 of Lindsey et al.  Re claims 6-7, refer elements 30 and 32 of Fig. 1 of Lindsey et al.  Re claim 7, the examiner considers the filter to read on the media 50 of Lindsey et al, wherein the media 50 serves to filter the contaminants from the cleaning liquid.  Re claims 8, 10, refer to col. 3, lines 15-25, col. 12, lines 55-65, col. 5, lines 1-3, of Bolkan ‘411 which teaches it is well known to deliver the cleaning composition using spray nozzles, which read on “high pressure”.  Re claims 11-13, refer to col. 12, lines 55-65 of Bolkan ‘411.  Re claim 14, col. 5, lines 1-5, col. 6, lines 35-40, col. 7, lines 25-30 of Bolkan et al. ‘411. Re claim 15, refer to paragraph 70 of Bolkan ‘624 and col. 7, lines 5-10 of Bolkan ‘411.  Re claims 16-18, refer to col. 12, lines 55-68 of Bolkan et al. ‘411. Re claims 19-20, refer to col. 15, lines 15-20 and lines 35-45 of Bolkan et al. ‘411.   Re claim 25, applicant’s claim language is broadly interpreted to read on no change in temperature as the aqueous cleaning composition contacts the part and is further filtered.  Absent of a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the limitations to be met as a result of filtering the aqueous solution after contacting the part, the limitations of which are taught by Lindsey et al.                                                                                                                                                                
Response to Arguments
The rejection of the claims as being unpatentable over Bolkan et al. in view of Bolkan et al. ‘624 is withdrawn in view of the newly amended limitations.  All arguments directed to Bolkan ‘624 are deemed moot.
Applicant argues that the prior art  of Bolkan et al. ‘411 and/or Bolkan ‘624 fail to teach withdrawing the intermediate aqueous phase from the separated aqueous liquid cleaning composition in the separation housing.  Applicant’s arguments are unpersuasive as the newly amended limitations are taught by Lindsey et al. for the reasons recited above. 
Applicant argues that Bolkan ‘411 fails to teach an upper oily phase and a lower particulate phase.  Specifically, applicant argues that the skilled artisan would not consider the contamination phase of Bolkan to include both an upper oily phase and a lower particulate phase.  Applicant is directed to col. 3, lines 5-30 which teaches that it would be worthwhile to provide an aqueous metal cleaner which could effectively remove the contaminants from the metal surface and allow formation of a separate and distinct contamination phase.  Col. 3, lines 30-35 taches that the aqueous metal cleaning composition is effective to remove grease, oil, dirt or any other contaminants from the metal surface.  Specifically, Bolkan et al. teach removal of oily contaminants and particulate contaminants which are part of the contamination phase from the cleaning solution phase.  In summary, while Bolkan et al. do not inherently teach 3 phases, the prior art reference clearly suggests that there are different contaminants within the contamination phase, such that you can have an oily phase, pertaining to the oil contaminants, and a particulate phase, pertaining to the particulate contaminants. 
Additionally, absent of a showing of criticality and/or unexpected results, the examiner argues that since Bolkan ‘411 teaches the same steps of contacting the same part with the same cleaning composition, the skilled artisan would reasonably expect three phases to be separated based on the viscosity of the contaminants present in the cleaning composition, such that oily contaminants would float as an upper oily phase and dense contaminants, such as dirt/debris would constitute a lower phase.  Additionally, the burden is placed on the applicant to show why the skilled artisan would not reasonably expect the three phases of oil, particulate and aqueous solution to be formed if Bolkan ‘411 is performing the same step of treating the metal surface with the instantly claimed composition.
Alternatively, the secondary reference of Lindsey et al. is relied upon to cure the deficiency, argued by applicant.
 Applicant continues to argue that Bolkan ‘624 fail to teach as separation housing and argues that “the membrane” of Bolkan ‘ 624 would not be considered a housing  because it is a pressure driven process.  Applicant’s arguments are unpersuasive as they are not commensurate in scope with the instantly claimed invention.   Applicant’s arguments directed to Bolkan ‘624 are now deemed moot in view of the withdrawal of the secondary reference.      
 Applicant argues that the prior art of Bolkan ‘411 does not teach the cleaning composition not being heated prior to contact with the part.  Applicant’s arguments are unpersuasive as applicant is directed to col. 12, lines 65-68 of Bolkan which teaches the cleaning composition may or may not be heated, as the reference clearly teaches that heating is a “preferred” embodiment. Heating, is not “essential” as argued by applicant, is it preferable.  It is noted that applicant’s own specification (paragraph 12) teaches that heating may or may not be performed.   Applicant’s own specification teaches that heating is only critical at temperatures of 65C (paragraph 7), and further teaches the cleaning composition may or may not be heated, with heating being performed at a temperature of less than 45C, the limitations of which are taught by Bolkan et al.  It is also noted that temperatures of less than 45C, read on room temperature, and absent of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to adjust the temperature of the cleaning composition depending upon such factors as the type of amount of contaminants, type of substrate being cleaned and the concentration of the cleaning composition.                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc